DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3, and those depending therefrom including claim 2, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim requires “a cylindrical cone shell”, using two different shapes to describe the shell and therefore the claim is indefinite as to whether it’s claiming a cylindrical shell or a conical shell.  For the purpose of examination, the examiner will consider this to be an elongated cone shell.  
	Regarding claim 3, the claimed “a partially open end cover comprising at least one layer of acoustic dampening material” is indefinite as “at least one layer of acoustic dampening material” has already been claimed.  For the purpose of examination, the examiner will consider this a different acoustic dampening material.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moller (US-4,113,051).
	Regarding claim 1, Moller (US-4,113,051) discloses a nozzle shroud for reducing the noise operation of the system, the nozzle shroud comprising:
an attachment collar (cylindrical portion 9 designed to interfit) [Moller; col. 2, lines 25-28], removably securing the nozzle shroud (interfitting is considered a removable connection) [Moller; col. 2, lines 25-28];
a cylindrical blast column (inner tube 12 comprising perforations 18) connected to the attachment collar (Fig. 1, where Figure 1 is considered the figure to the left of Figures 2 and 3 on the second page of Moller) and positioned forward from and coaxial; and
a cylindrical cone shell (conical tube 6) comprising at least one layer of acoustic dampening material (“sound attenuating or sound absorbing material”) [Moller; col. 2, lines 59-61] connected with the attachment collar (9) (Fig. 1), surrounding and coaxial with the cylindrical blast column (inner tube 12) (Fig. 1);
wherein the combination of the cylindrical blast column (inner tube 12) and cylindrical cone shell (conical tube 6) form a cone shaped shroud (Fig. 1), closed on an inlet end and open on an outlet end (of the blast column 12 and cone shell 6).

    PNG
    media_image1.png
    420
    683
    media_image1.png
    Greyscale

	As to the inlet end being closed by a blasting nozzle system and the blast column being forward from and coaxial with the blasting system nozzle, as well as the preamble stating this structure is used for reducing the noise generated by an abrasive blasting system nozzle during operation of the system, this is merely considered intended use as the structure of the nozzle has not been incorporated into the claimed structure.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  In this case, the claim does not require a nozzle structure, nor is intended use claim language imparting any particular size or shape by being for use with a nozzle.  The prior art of Moller can be used for transporting a fluid from an outlet and contains the recited structure and therefore is considered to meet the claimed limitations.   
	Regarding claim 2, Moller discloses the nozzle shroud of Claim 1 wherein the cylindrical blast column (inner tube 12) comprises a rigid (i.e. able to hold its shape) cylindrical wall open at each end (Fig. 1), an inlet end [for] receiving the blasting system nozzle (contains an open end) and an outlet end directed forward [of the inlet end] (Fig. 1), the cylindrical wall (inner tube 12) defining an array of apertures (18) perpendicular to an axis of the cylindrical wall (Fig. 1).
	Regarding claim 3, Moller discloses the nozzle shroud of Claim 1 further comprising a partially open end cover (end wall 13) (Fig. 1) comprising at least one layer of acoustic dampening material (toroid cups 12).  The toroid cups deflect air, and noise, outward, and thus act to dampen the noise.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulin (CA2616403A1) in view of Pauwels (US-5,810,566).  
	Regarding claim 1, Poulin (CA2616403A1) discloses a nozzle shroud (20, 30) for reducing the noise generated by an abrasive blasting system nozzle during operation of the system (“PARTICULATE MEDIA BLASTING NOZZLE SILENCER”) [Title], the nozzle shroud comprising: 
an attachment collar (attachment means 22) (Fig. 2a), removably securing the nozzle shroud (Figures 2a and 4) to the abrasive blasting system nozzle (4) (Fig. 2a) [Poulin; paragraph 0004];
a cylindrical blast column (20) connected to the attachment collar (22) (Fig. 2a shows the attachment means 22 surrounds and clamps tubing 20) and positioned forward from and coaxial with the blasting system nozzle (4); and
a cylindrical shell (rigid tubular casing 30) comprising at least one layer of acoustic dampening material connected with the attachment collar (attachment means 22, which is either connected directly or through the tubing 30) (“silencer 6 comprises a length of rubber-based, or any other elastomeric material-based, sound deadening tubing 20 having an internal diameter”) [Poulin; paragraph 0003], surrounding and coaxial with the cylindrical blast column (20) (Fig. 2a);
wherein the combination of the cylindrical blast column (20) and cylindrical shell (30) form a shaped shroud, closed on an inlet end by the blasting system nozzle and open on an outlet end to be directed towards the surface to be subjected to abrasive blasting (Fig. 2a).
However, Pauwels (US-5,810,566), which is pertinent to mufflers/silencers for air flow, teaches a conical shell (8) (Fig. 1) [Pauwels; col. 2, lines 3-10].  Since Poulin desires to silence the sound of the nozzle to the human ear (the human ear hears a frequency of about 20 Hz to 20 kHz), and since Pauwels states that a damping body whose perimeter and thickness increase along the direction of flow [Pauwels; col. 2, lines 14-17] provides a “very large frequency range” [Pauwels; col. 2, lines 27-32], at least respect to an invariable diameter damping body [Pauwels; col. 2, lines 14-17], then it therefore would have been obvious to make the cylindrical shell (i.e. rigid tubular casing 30) of Poulin, as taught by Pauwels, in order to better silence the spray. 
	While Poulin fails to disclose the cylindrical shell comprising at least one layer of acoustic dampening material connected with the attachment collar, Pauwels (US-5,810,566) also teaches using at least one layer of acoustic dampening material (filling 9 of sound-absorbing material).  Since the desire of Poulin is to silence the flow of the abrasive fluid, it therefore would have been obvious, in view of the prior art such as Pauwels, to provide further dampening materials in order to further reduce the sound [Pauwels; col. 4, lines 7-11].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CA2616403A1, US-1,811,762, US-3,602,333, US-4,228,868, US-5,704,825, US-5,795,626, US-5,810,566, US-8,256,569, and US-8,801,499 are pertinent to claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723